DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.	The amendment file on July 14th 2022 has been entered. Claim 1 stands amended and claim 16 is cancelled. Claims 1 – 15 and 17 are currently pending. 
Allowable Subject Matter
3.	The following is an Examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, “An in-vehicle processing device mounted on a vehicle, comprising: a signal input unit that generates input data based on an input signal from outside; a processing unit that executes arithmetic processing for calculating output data based on the input data; a signal output unit that generates an output signal based on the output data to output the output signal to the outside; and a storage unit that stores application software for causing the processing unit to execute the arithmetic processing, wherein the application software includes: a data management layer for managing object data which is a collection of data corresponding to a given target element on the storage unit; a data adaptation layer for generating the object data based on the input data to output the generated object data to the data management layer; and a data operation layer for acquiring the object data from the data management layer to calculate the output data based on the acquired object data, wherein a data structure dependent on sensors or devices is converted to a data structure abstracted in the data adaptation layer from a dependent format on sensors or devices to independent format on sensors or devices and the converted data is stored in the data management layer, and data formats of the input data and of the output data of the application software are dependent on: i) specifications of an external sensor group, ii) specifications of an internal sensor group, iii) a map information management device, iv) actuator group, and v) an in-vehicle HMI device.” The closest prior art of record Ernst et al. (United States Patent Number 7102496), hereinafter referred to as Ernst teaches, “An in-vehicle processing device mounted on a vehicle, comprising: a signal input unit that generates input data based on an input signal from outside; a processing unit that executes arithmetic processing for calculating output data based on the input data; a signal output unit that generates an output signal based on the output data to output the output signal to the outside; and a storage unit that stores application software for causing the processing unit to execute the arithmetic processing, wherein the application software includes: a data management layer for managing object data which is a collection of data corresponding to a given target element on the storage unit; a data adaptation layer for generating the object data based on the input data to output the generated object data to the data management layer; and a data operation layer for acquiring the object data from the data management layer to calculate the output data based on the acquired object data.”

As such the combined features as recited in independent claim 1 are not specifically disclosed in the prior arts of record. 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1 - 15 and 17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWEKU WILLIAM HALM whose telephone number is (469) 295 - 9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon -Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

5. 	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166